28 A.3d 706 (2011)
421 Md. 663
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Valeria N. TOMLIN, Respondent.
Misc. Docket AG No. 33, September Term, 2011.
Court of Appeals of Maryland.
September 19, 2011.

ORDER
This matter came before the Court of Appeals of Maryland on the Joint Petition of the Attorney Grievance Commission of Maryland, Petitioner, and Valeria N. Tomlin, Respondent, to indefinitely suspend the Respondent's right to practice law in the State of Maryland. The Court having considered this Petition, it is this 19th day of September, 2011,
ORDERED, that Respondent, Valeria N. Tomlin, be and she is hereby Indefinitely Suspended from the practice of law in the State of Maryland, and it is further,
ORDERED, that the Respondent shall not apply for reinstatement of her right to practice law earlier than 30 days from the effective date of this suspension; and it is further,
ORDERED, that the suspension shall take effect on October 1, 2011; and it is further,
ORDERED, that on October 1, 2011, the Clerk of this Court shall remove the name of Valeria N. Tomlin from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).